                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT                                                    DATE FILED: 11/15/2019
SOUTHERN DISTRICT OF NEW YORK

 JOE N. FLOWERS,

                                 Petitioner,
                                                                  19-CV-8831 (LGS)
                     -against-
                                                      ORDER TO ANSWER, 28 U.S.C. § 2241
 FEDERAL BUREAU OF PRISONS (BOP),

                                 Respondent.

LORNA G. SCHOFIELD, United States District Judge:

       The Court, having examined the petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s

Office for the Southern District of New York that this Order has been issued.

       Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the petition. Petitioner may file reply papers, if any, within

thirty days from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

 Dated:    November 15, 2019
           New York, New York

                                                             LORNA G. SCHOFIELD
                                                            United States District Judge
